In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-20-00245-CR


                          EX PARTE MUKHTAR OWAIS, APPELLANT

                             On Appeal from the 361st District Court
                                     Brazos County, Texas1
            Trial Court No. 12-05308-CRF-361, Honorable Steven Lee Smith, Presiding

                                             June 16, 2021
                                               OPINION
                            Before PIRTLE and PARKER and DOSS, JJ.


        Appellant, Mukhtar Owais, appeals the habeas court’s denial of his application for

writ of habeas corpus. Appellant contends that his rejection of a plea bargain offer made

by the State was the result of the ineffective assistance of his trial counsel who failed to

advise him of the immigration consequences of his conviction. We affirm the order of the

habeas court.




        1 Originally appealed to the Tenth District Court of Appeals, this case was transferred to this Court

by the Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN.
§ 73.001 (West 2013). Should a conflict exist between precedent of the Tenth Court of Appeals and this
Court on any relevant issue, this appeal will be decided in accordance with the precedent of the transferor
court. TEX. R. APP. P. 41.3.
                               Factual and Procedural Background


       Around 2:00 a.m. on July 21, 2012, officers with the Texas A&M University Police

Department observed a vehicle being driven by appellant on the sidewalk adjacent to the

street. As the vehicle passed, one of the officers yelled for the driver to stop. When the

driver failed to stop, the officer ran after the vehicle. When the officer was unable to get

appellant to stop, he radioed for help. Another officer in a patrol car pulled appellant over.

During the resulting detention, the officer asked appellant why he ran from the earlier

officer. Appellant stated that he was scared and nervous because he knew he was not

supposed to be driving on the sidewalk. After field sobriety tests were administered, it

was determined that appellant was not intoxicated.


       Appellant was subsequently charged with the third-degree offense of evading

arrest in a motor vehicle.2 Appellant retained attorney Craig Greaves to represent him in

this matter. Greaves had previously represented appellant in relation to misdemeanor

theft, misdemeanor evading arrest, and disorderly conduct charges and was aware that

appellant was not a United States citizen. Greaves’s practice area is solely devoted to

criminal law.      Consequently, Greaves advised appellant that Greaves was not an

immigration attorney and to discuss the potential immigration consequences of his

pending criminal charges with an immigration attorney who was assisting appellant and

his family in obtaining citizenship. As to the merits of the case, Greaves advised appellant

that it was a “triable” case in that there were issues regarding whether appellant was

aware that police officers were trying to stop him. Before trial, the State made a plea



       2   TEX. PENAL CODE ANN. § 38.04(b)(2)(A) (West 2016).
                                                   2
bargain offer of straight probation on the reduced charge of misdemeanor evading arrest.

Greaves relayed the offer to appellant and advised him to take it. Appellant countered

seeking deferred adjudication on the misdemeanor.           The State rejected appellant’s

counteroffer and the case went to trial.


       At the close of the trial, the jury found appellant guilty of evading arrest in a motor

vehicle. The trial court assessed appellant’s punishment at five years’ incarceration but

suspended the sentence and placed appellant on community supervision for a period of

five years. As part of the sentence, appellant was also sentenced to serve twenty days’

incarceration in the Brazos County Jail.


       Immediately thereafter, Greaves advised appellant regarding his right of appeal.

Greaves advised appellant that because he was not sentenced to prison and there were

unlikely to be any issues to raise on appeal, appellant should not pursue an appeal.

Greaves did not discuss with appellant the impact filing an appeal would have on his

immigration status. Appellant followed Greaves’s advice and did not file a notice of

appeal.


       Appellant reported to the jail to serve his sentence. While he was serving the

incarceration portion of his sentence, United States Immigration and Customs

Enforcement (ICE) officers took appellant into custody and initiated proceedings to

remove him from this country based on his conviction for evading arrest in a motor vehicle.

According to appellant, ICE initiated these proceedings based “solely on the conviction in

this case as a felony crime of violence.”



                                              3
       Appellant subsequently retained Peter Williamson, a board-certified immigration

attorney, to represent him in the ICE proceedings. Williamson advised appellant that his

conviction for evading arrest in a motor vehicle subjected him to automatic deportation.


       Appellant also retained counsel to appeal his conviction for evading arrest in a

motor vehicle. Appellant filed a notice of appeal and a motion for extension of time to file

his notice of appeal. In the motion, appellant indicated that he would assert a challenge

to the sufficiency of the evidence supporting his conviction if allowed to file his late appeal.

The Tenth District Court of Appeals dismissed the appeal for want of jurisdiction on the

basis that the notice of appeal was untimely filed. See Owais v. State, No. 10-17-00028-

CR, 2018 Tex. App. LEXIS 3720, at *2 (Tex. App.—Waco May 23, 2018, pet. ref’d) (mem.

op., not designated for publication).


       Following the dismissal of his direct appeal, appellant filed an application for writ

of habeas corpus with the trial court. Through his application, appellant alleged that

Greaves provided ineffective assistance of counsel by failing to advise appellant that a

conviction for the felony evading arrest charge would result in automatic deportation.

Appellant also contended that had Greaves properly advised appellant of the immigration

consequences of a conviction, he would have accepted the State’s plea bargain of

misdemeanor evading arrest. Appellant also alleged that his decision not to exercise his

right of appeal was rendered involuntary because Greaves failed to advise appellant that

he would be subject to automatic deportation once his conviction became final.


       The trial court held a hearing on appellant’s application at which Williamson and

Greaves testified. Williamson testified that, at the time of appellant’s trial, the law was

                                               4
that evading arrest in a motor vehicle was a “crime of violence” that, as such, would be

treated as an aggravated felony resulting in a noncitizen’s automatic deportation.

Williamson also testified that the misdemeanor offense of evading arrest would probably

not result in deportation. Williamson further testified that a conviction is not considered

final for immigration purposes until all appellate remedies are exhausted, so the pendency

of an appeal delays immigration proceedings until the case is finally resolved. Greaves

testified regarding what he did in his representation of appellant in the underlying case.

Regarding immigration consequences, Greaves advised appellant that a conviction for

evading arrest in a motor vehicle could carry adverse immigration consequences but did

not explicitly identify the exact nature of those consequences. Greaves advised appellant

to consult with an immigration attorney to determine the immigration consequences of a

plea or conviction. After considering the findings of fact and conclusions of law proposed

by both appellant and the State, the trial court adopted the State’s and denied appellant’s

application for habeas relief.


       Appellant timely filed notice of appeal from the trial court’s denial of his application.

By his appeal, appellant presents two issues. Appellant contends, by his first issue, that

the trial court erred in denying his application for habeas corpus relief because Greaves

provided ineffective assistance of counsel by failing to advise appellant of the immigration

consequences of being convicted of the felony offense of evading arrest in a motor

vehicle. By his second issue, appellant makes the alternative contention that the trial

court erred in denying appellant’s out-of-time appeal because trial counsel was ineffective

when he failed to advise appellant that, by not appealing, his conviction would become



                                               5
final and he would be subject to the deportation consequences of his conviction

immediately.


                                    Standard of Review


       An appellate court reviewing a habeas judge’s ruling must view the record

evidence in the light most favorable to the judge’s ruling and uphold that ruling absent an

abuse of discretion. Diamond v. State, 613 S.W.3d 536, 544 (Tex. Crim. App. 2020) (op.

on reh’g). An appellate court affords almost total deference to a habeas court’s factual

findings when they are supported by the record, especially when those findings are based

on credibility and demeanor. Id. We apply this same degree of deference to any implied

findings and conclusions that are supported by the record. Id. When, however, the

resolution of the ultimate question turns only on the application of legal standards, the

appellate court reviews those determinations de novo. Id. We will uphold the habeas

court’s ruling if it is correct under any theory of law applicable to the case. Id. at 544-45.


                       Issue One: Ineffective Assistance of Counsel


       By his first issue, appellant contends that the trial court erred in denying his

application for writ of habeas corpus because his trial counsel in the underlying evading

arrest case provided appellant with ineffective assistance by failing to advise him of the

immigration consequences if he were to be convicted of the felony offense of evading

arrest in a motor vehicle.




                                              6
Law


       To prove entitlement to habeas corpus relief on the ground of ineffective

assistance of counsel, appellant must show (1) counsel’s performance fell below an

objective standard of reasonableness; and (2) a reasonable probability exists that, but for

counsel’s errors, the result would have been different. Strickland v. Washington, 466 U.S.

668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); Perez v. State, 310 S.W.3d 890, 892-

93 (Tex. Crim. App. 2010). Failure to prove both prongs by a preponderance of the

evidence will defeat the claim of ineffectiveness. Perez, 310 S.W.3d at 893.


       A defendant has the right to the effective assistance of counsel during plea

proceedings. Ex parte Harrington, 310 S.W.3d 452, 458 (Tex. Crim. App. 2010). “If a

plea bargain has been offered, a defendant has the right to effective assistance of counsel

in considering whether to accept it.” Lafler v. Cooper, 566 U.S. 156, 168, 132 S. Ct. 1376,

182 L. Ed. 2d 398 (2012).


       To show ineffective assistance arising from counsel’s plea advice, appellant must

show (1) counsel’s plea advice did not fall within the wide range of competence demanded

of attorneys in criminal cases and (2) there is a reasonable probability that, but for

counsel’s deficient performance, appellant would have insisted on going to trial rather

than accepting the offer and pleading guilty. Hill v. Lockhart, 474 U.S. 52, 58-59, 106 S.

Ct. 366, 88 L. Ed. 2d 203 (1985); Ex parte Moussazadeh, 361 S.W.3d 684, 691 (Tex.

Crim. App. 2012); Ex parte Harrington, 310 S.W.3d at 458. We believe that appellant can

satisfy the burden of the second prong above by showing that, but for counsel’s deficient



                                            7
performance, appellant would have accepted the State’s plea bargain offer and pleaded

guilty rather than insisting on going to trial. See Lafler, 566 U.S. at 171.


       Inaccurate advice regarding a noncitizen client’s potential deportation may

constitute ineffective assistance. Padilla v. Kentucky, 559 U.S. 356, 366, 130 S. Ct. 1473,

176 L. Ed. 2d 284 (2010). When the consequences are “not succinct and straightforward,”

counsel’s duty is to advise the defendant of the possibility that the plea may carry a risk

of adverse immigration consequences. Id. at 369; Ex parte Moussazadeh, 361 S.W.3d

at 691. However, when federal immigration law clearly specifies that the defendant will

be deported, counsel must affirmatively and correctly advise the defendant about the

immigration consequences of the plea.             Padilla, 559 U.S. at 368-69; Ex parte

Moussazadeh, 361 S.W.3d at 691. If counsel fails to properly advise his client, the first

prong is satisfied. Padilla, 559 U.S. at 368-69. However, appellant would still be required

to show that, had he been aware of the immigration consequences, it would have been

irrational for him to have rejected the plea bargain offered by the State. Id. at 372.


Analysis


       In the instant case, the terms of the relevant immigration statutes are not succinct,

clear, and explicit in defining the immigration consequences of appellant’s conviction for

felony or misdemeanor evading arrest.


       The trial court entered the following findings of fact and conclusions of law:

       26. There is currently no valid definition of a “crime of violence.” Since the
       immigration consequences of Applicant’s conviction turn on whether
       evading arrest in a motor vehicle under Texas law constitutes a “crime of


                                              8
        violence” for immigration purposes, the immigration consequences of
        Applicant’s conviction are unclear.
        48. Greaves’[s] advice to Applicant that a conviction for felony evading
        arrest in a motor vehicle could result in deportation satisfied his duty under
        Padilla since the law is “not succinct and straightforward” on that issue.
        54. Greaves had no duty under Padilla to advise Applicant that a plea of
        guilty resulting in a conviction for misdemeanor evading arrest under Tex.
        Penal Code § 38.04(a) would not result in Applicant’s automatic deportation
        because that was not “truly clear” at the time Greaves advised Applicant in
        2016.


The trial court’s findings are supported by the testimony of appellant’s expert witness,

Peter Williamson. Williamson testified at the habeas hearing that he was not aware of

any binding opinions that held that evading arrest in a motor vehicle constitutes an

aggravated felony for immigration purposes. He also testified that he could not say that

the law was truly clear in 2016 that a conviction for evading arrest in a motor vehicle would

result in automatic deportation. Finally, Williamson testified that, in 2016, it was not truly

clear that a conviction for misdemeanor evading arrest would not result in automatic

deportation.


        In analyzing appellant’s claim for habeas relief, it is particularly noteworthy that his

own immigration expert could not testify that it was “truly clear” for Padilla purposes that

evading arrest in a motor vehicle constituted a “crime of violence” that made the offense

an “aggravated felony” triggering automatic deportation consequences.3 A review of


        3 8 U.S.C.S. § 1227(a)(2)(A)(iii) makes a conviction for an aggravated felony an automatically

deportable offense. 8 U.S.C.S. § 1101(a)(43)(F) defines “aggravated felony” as including a “crime of
violence” for which the term of imprisonment is at least one year. 18 U.S.C.S. § 16 defines “crime of
violence.” The definition of “crime of violence” found in 18 U.S.C.S. § 16(b) includes “any offense that is a
felony and that, by its nature, involves a substantial risk that physical force against the person or property
of another may be used in the course of committing the offense.” The United States Supreme Court,
however, has concluded that this definition is unconstitutionally vague. Sessions v. Dimaya, No. 15-1498,
2018 U.S. LEXIS 2497, at *39, 138 S. Ct. 1204, 200 L. Ed. 2d 549 (2018).
                                                      9
federal immigration law reveals that the law was “not succinct and straightforward” in 2016

regarding whether a conviction for the offense of evading arrest in a motor vehicle would

subject a noncitizen defendant to automatic deportation. This lack of clarity became even

more pronounced when the United States Supreme Court declared the residual clause of

the definition of “crime of violence” as used in immigration law constitutionally infirm. See

Dimaya, 2018 U.S. LEXIS 2497, at *39.4 Because the immigration consequences of a

conviction for evading arrest in a motor vehicle are “not succinct and straightforward,”

Greaves owed appellant a duty only to advise him that his conviction may carry a risk of

adverse immigration consequences.                    See Padilla, 559 U.S. at 369; Ex parte

Moussazadeh, 361 S.W.3d at 691. There is no dispute that Greaves discharged this duty.


        Consequently, appellant failed to show that Greaves’s plea advice did not fall

within the wide range of competence demanded of attorneys in criminal cases. As such,

he did not meet his burden to prove that he was entitled to habeas corpus relief due to

Greaves’s provision of ineffective assistance of counsel. See Hill, 474 U.S. at 58-59; Ex

parte Moussazadeh, 361 S.W.3d at 691; Ex parte Harrington, 310 S.W.3d at 458.

Because an applicant for habeas relief on the basis of ineffective assistance of counsel



        4  In Dimaya, the Court identified that the residual clause in the definition of “crime of violence,”
which makes any “offense that is a felony and that, by its nature, involves a substantial risk that physical
force against the person or property of another may be used in the course of committing the offense” a
crime of violence, requires courts to subjectively discern whether the charged offense, in “the ordinary
case,” would present a “substantial risk” of violence. Id. at *22 (discussing the definition of “crime of
violence” found in 18 U.S.C.S. § 16(b)). This subjective assessment of the ordinary case produces “more
unpredictability and arbitrariness than the Due Process Clause tolerates.” Id. If differing assessments by
the bench regarding what offenses are fairly included in the definition of a “crime of violence” for immigration
purposes makes the statute too unclear for due process, we cannot hold a criminal defense attorney to the
duty to predict whether an immigration judge in a subsequent proceeding will view a particular offense as
a “crime of violence.” Consequently, we must conclude that the law was not “truly clear” that the offense
of evading arrest in a motor vehicle was a “crime of violence” that made the offense an “aggravated felony”
subject to automatic deportation. See 8 U.S.C.S. §§ 1101(a)(43)(F), 1227(a)(2)(A)(iii); 18 U.S.C.S. § 16(b).
                                                      10
must prove both Strickland prongs by a preponderance of the evidence, see Perez, 310

S.W.3d at 893, we need not address whether appellant established a reasonable

probability that, but for counsel’s deficient performance, appellant would have insisted on

going to trial rather than accepting the offer and pleading guilty. See TEX. R. APP. P. 47.1.

We overrule appellant’s first issue.


                             Issue Two: Out-Of-Time Appeal


       By his second issue, appellant contends that the trial court erred in denying habeas

relief that would have permitted appellant to file an out-of-time appeal on the basis that

trial counsel rendered ineffective assistance by failing to advise appellant that his failure

to appeal made his conviction final and immediately subjected him to deportation.


Law


       For appellant to establish that he is entitled to habeas corpus relief on the ground

of ineffective assistance of counsel, he must show that (1) counsel’s performance fell

below an objective standard of reasonableness; and (2) a reasonable probability exists

that, but for counsel’s errors, the result would have been different. See Strickland, 466

U.S. at 687; Perez, 310 S.W.3d at 892-93.            Failure to prove both prongs by a

preponderance of the evidence will defeat the claim of ineffectiveness.         Perez, 310

S.W.3d at 893.


       Trial counsel, whether retained or appointed, has the duty, obligation, and

responsibility to consult with and fully advise his client concerning the meaning and effect

of the judgment rendered by the court, his right to appeal from that judgment, the


                                             11
necessity of giving notice of appeal and taking other steps to pursue an appeal, in addition

to expressing his professional judgment as to potential grounds for appeal and the merit

of those grounds, and identifying the advantages and disadvantages of appeal. Ex parte

Axel, 757 S.W.2d 369, 374 (Tex. Crim. App. 1988). However, the ultimate decision to

appeal belongs to the client. Id. Counsel is constitutionally required to consult with the

defendant about an appeal when there is reason to think that a rational defendant would

want to appeal, such as when there are apparent nonfrivolous grounds for appeal, or

when the defendant has reasonably demonstrated to counsel his desire to appeal. Roe

v. Flores-Ortega, 528 U.S. 470, 480, 120 S. Ct. 1029, 145 L. Ed. 2d 985 (2000).


       The second prong of the Strickland standard is satisfied when a defendant

demonstrates that there is a reasonable probability that, but for counsel’s deficient failure

to consult with him about an appeal, he would have timely appealed. Id. at 484. “[W]hen

counsel’s constitutionally deficient performance deprives a defendant of an appeal that

he otherwise would have taken, the defendant has made out a successful ineffective

assistance of counsel claim entitling him to an appeal.” Id.


Analysis


       In the instant case, appellant did not establish either that there was a nonfrivolous

ground for appeal or that he had reasonably demonstrated to Greaves his desire to

appeal. See id. at 480.


       Greaves testified that after trial but before sentencing, he informed appellant of his

right of appeal and discussed with him the merits of filing an appeal. Greaves again

discussed appeal with appellant after sentencing. Greaves advised appellant that, while
                                             12
he could appeal, Greaves did not believe that it would be advisable since doing so could

have adverse consequences on the pending proceedings arising from the State’s motions

to proceed to an adjudication of guilt related to two misdemeanor offenses. Appellant

never instructed Greaves to preserve his right of appeal.


        Through his habeas application, appellant contends that a challenge to the

sufficiency of the evidence supporting his conviction for evading arrest in a motor vehicle

is a nonfrivolous ground for appeal that should have obligated Greaves to perfect

appellant’s appeal. However, our review of the record from the underlying trial reflects

that the evidence was sufficient to support appellant’s conviction. When we review the

sufficiency of the evidence to support a conviction, we are required to defer to the jury’s

assessment of the credibility of witnesses and to indulge all reasonable inferences from

the evidence in favor of the verdict. Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim.

App. 2007). The evidence that supports the verdict that appellant was guilty of evading

arrest in a motor vehicle includes appellant’s familiarity with the area suggesting that he

knew he was driving on a sidewalk, appellant’s apparent confession that he ran from the

officers who were attempting to stop him,5 all of the officers attempting to detain appellant

were in uniform, an officer testified that he struck the side window of the vehicle while

yelling for appellant to stop, multiple officers testified that appellant drove more erratically

after the officers began attempting to stop him,6 an officer shined his flashlight at


         5 Immediately after appellant was stopped by police, an officer asked appellant why he did not stop

for the police when they initially tried to stop him. Appellant stated that, “I was on the sidewalk . . . .” When
asked whether he ran from the police, appellant stated that he was nervous and apologized.

        6 See Griego v. State, 345 S.W.3d 742, 751 & n.10 (Tex. App.—Amarillo 2011, no pet.) (“speed,
distance, and duration of pursuit may be factors in considering whether a defendant intentionally fled . . .
.”).
                                                      13
appellant’s vehicle during the pursuit, and one of appellant’s passengers told appellant to

stop because “it seemed like a police officer [was] trying to stop us and we were driving

on the sidewalk.”     Taken together and viewed with the appropriate deference, we

conclude that this evidence is sufficient to support appellant’s conviction for evading

arrest in a motor vehicle.    When the state of the evidence supporting appellant’s

conviction is considered in conjunction with the strategic rationale for Greaves’s

recommendation that appellant not appeal, we cannot conclude that Greaves violated his

constitutionally mandated duty to properly advise appellant of his right of appeal. Flores-

Ortega, 528 U.S. at 480. Thus, appellant failed to meet his burden to establish that

Greaves’s performance fell below an objective standard of reasonableness.             See

Strickland, 466 U.S. at 687; Perez, 310 S.W.3d at 892-93.


       Because appellant failed to show that Greaves did not properly advise him of his

right of appeal, he did not meet his burden to prove that he was entitled to habeas corpus

relief based on Greaves’s provision of ineffective assistance of counsel. See Hill, 474

U.S. at 58-59; Ex parte Moussazadeh, 361 S.W.3d at 691; Ex parte Harrington, 310

S.W.3d at 458.      Because an applicant for habeas relief on the basis of ineffective

assistance of counsel must prove both Strickland prongs by a preponderance of the

evidence, see Perez, 310 S.W.3d at 893, we need not address whether appellant

established a reasonable probability that, but for counsel’s deficient performance,

appellant would have timely appealed. See TEX. R. APP. P. 47.1. We overrule appellant’s

second issue.




                                            14
                                Conclusion


Having overruled both of appellant’s issues, we affirm the trial court’s judgment.




                                                 Judy C. Parker
                                                    Justice




                                     15